EXHIBIT Location Based Technologies PocketFinder Wins Gear of the Year Award from PC World Magazine Thursday January 22, 2009, 6:00 am EST ANAHEIM, Calif.(BUSINESS WIRE)Location Based Technologies (OTCBB:LBAS - News) today announced its PocketFinder® personal locator device and service is one of PC World magazine’s coveted Gear of the Year Award recipients. The award is presented annually to celebrate “the most innovative, interesting products we’ve seen (or are waiting to see) this year.” Using GPS technology and wireless communications, PocketFinder locator devices allow families to check the location of family members, loved ones, pets and luggage at anytime from almost anywhere via the Internet, telephone or smartphone. In lauding PocketFinder’s innovative technology, PC World stated: “Just hook one to your cat's collar, a suitcase, or your child's keychain; then log on to the Web or dial a number to find out where they are, within 30 feet of their location. The PocketFinder can tell you how fast your lead-foot teenagers are driving and send you a text message when they enter or leave pre-designated areas (like the school library or the mall). Batteries run for 7 days on a single charge, and you get a text message when the juice is running low.” Dave Morse, co-president and CEO of Location Based Technologies, commented, “We are deeply honored to have received this award, especially since PC World considers thousands of new electronic products before selecting the 22 they consider truly innovative. We believe PocketFinder devices will validate the magazine’s assessment when we release the product this quarter.” The PocketFinder family of products uses advanced technology to help families stay connected. As the smallest known single-board GSM/GPS device, it fits easily into a pocket, purse or backpack and can be accessed via the Internet, cell phone or landline to show the device’s exact location in real time. The devices also include advanced features such as allowing users to designate customizable alert areas as electronic “fences” to notify them when a family member or pet enters or leaves a specified area. The devices can even track vehicle speeds to encourage safe driving decisions. PocketFinder has succeeded in integrating its innovative service into both the iPhone
